      Case 7:06-cr-00012-HL-CHW Document 92 Filed 04/01/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


UNITED STATES OF AMERICA

v.                                             Case No. 7:06-CR-12 (HL)

LEWIS ANTONIO ARNOLD,

      Defendant.

                                    ORDER

      Before the Court Defendant Lewis Antonio Arnold’s Motion Seeking

Placement into the Residential Drug Abuse Program. (Doc. 90). Following his

conviction for possession with intent to distribute cocaine, this Court sentenced

Defendant to a term of imprisonment of 210 months, to be served consecutively

to a term of imprisonment imposed by the Lowndes County Superior Court.

(Docs. 44-45, 52). Defendant is presently serving his federal sentence. Claiming

that he has “a long history of drug abuse,” Defendant moves the Court to amend

the Judgement in this case to include a recommendation that he participate in the

Bureau of Prison’s (“BOP”) residential drug treatment program (“RDAP”). (Doc.

90, p. 2). For the following reasons, Defendant’s motion is DENIED.

      Section 3621 provides that the BOP “shall make available appropriate

substance abuse treatment for each prisoner the Bureau determines has a

treatable condition of substance addiction or abuse.” 18 U.S.C. § 3621(b). To

carry out this objective, the BOP implemented the RDAP, a voluntary substance
      Case 7:06-cr-00012-HL-CHW Document 92 Filed 04/01/21 Page 2 of 3




abuse treatment program that, subject to availability, provides residential

substance abuse treatment and arranges for appropriate aftercare. Id. at

§ 3621(e)(1). When a prisoner convicted of a nonviolent offense successfully

completes the RDAP, the BOP may reduce the prisoner’s sentence. Id. at

§ 3621(e)(2). While a sentencing court may recommend a defendant’s

participation in the RDAP, “[a]ny order, recommendation, or request by a

sentencing court . . . shall have no binding effect on the authority” of the BOP to

determine whether program participation is appropriate. Id. at 3621(b).

      Upon entering the BOP, inmates are identified for referral and evaluation

for the RDAP. 28 C.F.R. § 550.53(d). Inmates may also apply for the RDAP. Id.

at § 550.53(c). The Drug Abuse Coordinator decides whether to place an inmate

in the RDAP, taking into consideration (1) whether the inmate has a verifiable

substance use disorder; (2) the inmate’s agreement to participate in the program;

and (3) the inmate’s ability to complete all aspects of the program. Id. at

550.53(b) and (e). The BOP “has [unfettered] discretionary authority to decide

who participates in the program.” Watson v. Woods, No. 2:18-CV-30-WHA, 2019

WL 4927051, at *6 (M.D. Ala. Sept. 17, 2019) (internal quotation marks and

citation omitted); see also United States v. Mikhael, No. 3:07cr57/MCR/CJK,

2012 WL 4093781, at *1 (N.D. Fla. Aug. 16, 2012) (quoting Martin v. Sanders,

No. 2:06CV00112 JLH-JFF, 2006 WL 2079843, at *3 (E.D. Ark. July 10, 2006)



                                        2
      Case 7:06-cr-00012-HL-CHW Document 92 Filed 04/01/21 Page 3 of 3




(“BOP has full and broad discretion to determine which prisoners are eligible for

the RDAP and which inmates may enter the RDAP.”)).

      The record here provides no evidence on which the Court can base a

recommendation for Defendant’s participation in the RDAP. Defendant claims in

his motion that he has a history of drug abuse. (Doc. 90, p. 2). However, the

Presentence Investigation Report prepared prior to sentencing indicates only that

Defendant “occasionally consumed beer since the age of twenty-one.” (Doc. 84,

¶ 95). Defendant denied any prior treatment for substance abuse. (Id.). Further,

even though Defendant’s criminal history reflects his participation in drug

distribution activity, there is nothing from his criminal history suggesting

persistent drug use. (Id. at ¶¶ 56-57, 64-67, 76-79).

      There being no evidence of a history of drug abuse, the Court finds no

basis to recommend Defendant’s participation in the RDAP. Defendant’s motion

is accordingly DENIED.

      SO ORDERED this 1st day of April, 2021.

                                      s/ Hugh Lawson________________
                                      HUGH LAWSON, SENIOR JUDGE

aks




                                         3
